Citation Nr: 0737827
Decision Date: 11/06/07	Archive Date: 01/03/08

DOCKET NO.  04-40 230	)	DATE NOV 06 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 16, 2000, for the grant of service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to March 1972.  He died in 1981.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO granted entitlement to service connection for the cause of death effective from March 16, 2000.  The appellant disagreed with the effective date assigned.

On November 3, 2005, the Board issued a decision which denied this claim.  The appellant that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, the Court vacated the November 2005 Board decision and remanded the matter for readjudication.  The Court found that the appellant had raised a claim for clear and unmistakable error (CUE) in a final prior Board decision which the Board had not adjudicated and that the appellant's claim for an earlier effective date was inextricably inertwined with that claim.  The Court found that although the Board had acknowledged the appellants statement of CUE, the Board had not read the request for revision sympathetically and the matter was remanded for the Board to sympathetically consider the appellants CUE motion before determining whether her CUE claim had been pled with the required specificity.  By Order dated in April 2007, the Court entered judgment, and the case was thereafter returned to the Board.

In a separate decision, the Board has adjudicated the appellants CUE motion and determined that a claim for CUE has not been pled with the required specificity.  Accordingly, the Board may proceed with adjudication of the issue of entitlement to an effective date earlier than March 16, 2000, for the grant of service connection for the cause of the veteran's death.  

FINDINGS OF FACT

1.  A prior final April 16, 1986, Board decision denied entitlement to service connection for the cause of the veterans death.

2.  A prior final Board decision on August 2, 1991, reopened the appellant's claim and denied entitlement to service connection for the cause of the veteran's death on the merits.

3.  A claim received on March 16, 2000, to reopen the claim, was denied by the RO and appealed to the Board which determined in a February 2002 decision that new and material evidence had not been received and denied the claim.

4.  The March 2000 Board decision was vacated and the case remanded by a February 2002, Order of the Court.

5.  The RO granted entitlement to service connection for the cause of the veteran's death effective from March 16, 2000, the date of receipt of the appellant's reopened claim.

6.  There is no communication from the date of the August 2, 1991, Board decision and prior to March 16, 2000, that can be construed as a claim, formal or informal, for entitlement to service connection for the cause of the veteran's death.


CONCLUSION OF LAW

An effective date earlier than March 16, 2000, for the award of service connection for the cause of the veteran's death is not warranted.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.400(q)(1)(ii) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimants behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim, or something to the effect that the claimant should give us everything youve got pertaining to your claim(s).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Initially, the appellant was not provided with notice of the type of evidence necessary to establish an effective date for the issue on appeal.  Thus, VA had not fulfilled its first-element notice obligations, to provide generalized notice as to effective date elements of her service connection claim for the cause of the veterans death.  In this case, however, there was sufficient information and evidence to award service connection for the cause of the veterans death and to assign an effective date.  Thus, the appellants claim has already been more than substantiated and prejudice is not presumed.  The appellant has not claimed that she was prejudiced and thus, remand is not required.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The statement of the case after the appellant filed a statement construed as an notice of disagreement to the effective date was complete enough to allow the appellant to present argument to the Board regarding any disagreement on the element of the claim regarding the effective date assigned.  The appellant presented argument to the Board and also appealed the Boards decision to the Court.  

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue because the claimant has received thorough notice during the prosecution of this claim and has had the opportunity to respond, particularly to the statement of the case.  The appellant has had a meaningful opportunity to participate effectively in the processing of the claims.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

The veteran died in 1981 and at the time of his death he was service-connected for schizophrenia, rated as 100 percent disabling.  The appellant filed a claim for entitlement to service connection for the cause of death which was denied in a November 1981 rating decision.  Her appeal to the Board was remanded in March 1983 for further development.  The case was returned to the Board which issued a decision on April 16, 1986, wherein the Board decided that entitlement to service connection for cause of death was not established and the appeal was denied.

The appellant sought to reopen the claim and was notified in April 1987 that, based on all the evidence of record, it was not shown that the veteran's death was service-connected.  She appealed the denial and on August 2, 1991, the Board found that new and material evidence had been received, reopened the claim, and denied service connection for the cause of the veteran's death.

A claim was received from the appellant on March 16, 2000.  She submitted a statement asking that her claim be re-evaluated and attached a psychiatric evaluation that had been prepared by a private physician on March 8, 2000.  She requested that consideration be given to all evidence of record.

The RO determined in an August 2000 rating decision that new and material evidence adequate to reopen the claim for service connection for cause of death had not been submitted.  The appellant appealed and in a February 21, 2002, decision the Board determined that new and material evidence had not been presented to reopen a claim for service connection for the cause of the veteran's death and the appeal was denied.

Thereafter, the appellant filed an appeal to the Court and in an Order dated December 18, 2002, the Court granted a Joint Motion for Remand; vacated the February 21, 2002, Board decision; and remanded the case.  The Joint Motion determined that sufficient new and material evidence had been presented to reopen the claim for service connection for the cause of the veteran's death.

The Board then remanded the claim and an October 2003 rating decision found that the private medical evaluation was new and material evidence and reopened the claim.  The RO determined that the private medical evaluation provided an opinion of a clear causal relationship between the veteran's service-connected mental illness and the overdose of prescription medication which led to his death.  Accordingly, the RO granted service connection for the cause of death from the date of receipt of the reopened claim on March 16, 2000.

The appellant contends that the effective date should be since the date of death of the veteran in 1981.  She also contends that prior Board decisions were clearly and unmistakably erroneous and if prior decisions were corrected, she would be entitled to benefits since 1981.

The assignment of effective dates for service connection is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute provides that the effective date of an evaluation and award of compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The statute further provides that when new and material evidence consists of other than service department records received after a final disallowance, the effective date is date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

The date of the filing of a claim is controlling in determinations as to effective dates.  Lalonde v. West, 12 Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright v. Gober, 10 Vet. App. 343 (1997).  The effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377 (1999).  A prior Board decision as to the degree of disability does not bar consideration of earlier evidence as to the effective date of a post-Board decision increase, even though any effective date awarded cannot be earlier than the decision of the Board.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Moreover, notwithstanding the effective date assigned for an original grant of benefits, under the law, the commencement of payment of VA monetary benefits is delayed until the first day of the calendar month following the month in which the effective date of the award is assigned.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31.

There are final Board decisions issued on April 16, 1986, and on August 2, 1991, which denied entitlement to service connection for the cause of the veteran's death. 38 C.F.R. § 20.1100 (2005).  Therefore, an effective date cannot be assigned prior to August 2, 1991.  Hazan v. Gober, 10 Vet. App. 511 (1997); 38 U.S.C.A. §§ 7105, 5110.

The appellants statements that the prior Board decisions were clearly and unmistakably erroneous were sympathetically read as a motion for CUE and adjudicated in a separate Board decision.  Her motion did not meet the requirements to review those Board decisions for clear and unmistakable error.  38 C.F.R. § 20.1404 (2007).  The April 16, 1986, and August 2, 1991, Board decisions thus remain final.

The RO was not in receipt or possession of any evidence after April 2, 1991, and before March 16, 2000, that can reasonably be construed as a formal or informal claim of entitlement to service connection for the cause of the veteran's death.

Therefore, the Board finds that an effective date earlier than March 16, 2000, for the award of service connection for the cause of death is not warranted, and the appellant's claim is denied.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.400(q)(1)(ii) (2007).


ORDER

Entitlement to an effective date earlier than March 16, 2000, for the grant of service connection for the cause of the veteran's death is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans Appeals
 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

·	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950
You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


 
VA FORM
OCT 2007 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing representation of claimants for veterans benefits in order to implement the provisions of the new law.  More information concerning the regulation changes and related matters can be obtained at http://www1.va.gov/OGC (click on Accreditation and Recognition of Service Organizations).

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of the new law, fee agreements must be filed with the VA Office of the General Counsel and not the Board.)

 
VA FORM
OCT 2007 	 4597	Page 2	SUPERSEDES VA FORM 4597, MAR 2005, WHICH WILL NOT BE USED	 

